Exhibit 99.1 Pacific Asia Petroleum, Inc.Signs Agreement on Enhanced Oil Recovery and Production and Related Technology Acquisition and Provides Update on its Coal Bed Methane and Tight Gas Sand Operations FOR RELEASE: FRIDAY, May 15, 2009; 1:00PM Eastern Time Hartsdale, New York, May 15:Pacific Asia Petroleum, Inc. (PFAP.OB), a U.S.publicly traded company, announced today that its wholly-owned Hong Kong subsidiary, Pacific Asia Petroleum Energy Limited (“PAPE”), entered into an agreement on enhanced oil recovery and production (“Agreement”) with Mr.
